DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (US patent 8,347,450).
	The publication to Amano discloses the invention as is claimed.  Amano discloses a wiper blade (13, fig. 2a, 2b) comprising a lever assembly that grips a blade rubber (22) for contacting a wiping surface in known manner.  The lever assembly includes an elongated main lever (24), a pair of elongated movable covers (23) at each end of the main lever and extending lengthwise from and in the same direction as the main lever, and a pair of elongated yoke levers (25) extending in a lengthwise direction the same as the main lever and movable covers.  The main lever is coupled at a central portion thereof to a leading end portion of a wiper arm (12, fig. 1).  The main lever includes on both length direction sides thereof, on upper surfaces, a first fin surface (32, figs. 4a-4c) having a 
	With respect to claim 5, as set forth above, each yoke lever is pivotal to both the main lever and the movable cover via pivot shafts (24e, 23a) at a lower side of the yoke lever, at least as far as defined.  A lower side of the yoke lever has a broader front-rear width than an upper side of the yoke lever (see figs. 4b or 4d for example).

	With respect to claim 7, the main lever and movable covers each include opposing walls that oppose each other at a front and rear of the upright wall portion (clearly shown figs. 4b, 4d).
	With respect to claim 10, respective protrusions (24e, 23a) formed to front and rear surfaces of each of the main housing compartments and movable housing compartments are respectively fitted into four recesses (25a, 25f) formed in both width directions front and rear of the yoke lever.
	With respect to claim 11, note the plate shaped portions (portions with plate thickness extending vertically) of the yoke levers blocking or closing off openings in the main lever and movable covers (clearly shown in figures 4b, 4d).
	With respect to claim 12, note blocking walls (24c, 24d, figs. 4a, 4b).
	With respect to claim 13, note figure 3a which shows blocking walls at the outer end of the movable covers that act to block off a corresponding movable housing compartment in a length direction thereof at an opposite side of the corresponding yoke lever from the main lever.
	With respect to claim 16, note engagement portion (generally 24c) on the main lever, engagement portion (generally 23d) on the movable cover, and engaging portions (generally 25d, 25e) on the yoke lever for engaging with such engagement portions.
	With respect to claim 18, the blade rubber (22) of Amano is disposed below the lever assembly (figs. 2b, 3a) such that gaps are formed (clearly shown) between the blade rubber and the main lever, movable covers and the yoke levers.  As least components (25d, 25e, figs. 3a, 4a) are deemed obstruction portions formed on a lower surface of the yoke members and at least component (generally 23d) extending from a lower surface of the movable covers act to obstruct wind flowing through at least one of the gaps.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US patent 8,347,450) in view of Ku (US patent 8,510,898).
	The publication to Amano discloses all of the above recited subject matter, including that the main lever (24) can be of a resin material (col. 6, lines 41+), the movable covers (23) can be of resin material (col. 8, lines 23+), and the yoke levers (25) can be of resin material (col. 7, lines 17+).  Amano also discloses (col. 14, lines 18+) that the yoke levers can be formed partially from metal.  	The publication to Amano disclose all of the above with the exception of the yoke levers formed as a resin portion formed about and outside of a metal portion.
	The publication to Ku discloses a wiper lever assembly (fig. 1).  Ku discloses that levers (4) thereof can be formed with a metal skeleton (6, fig. 4) surrounded by resin or plastic material (7) molded thereover.  The skeleton includes both vertically (62) and horizontally (63) arranged components.

	With respect to claims 3 and 4, Amano discloses making the main lever and the movable covers of resin, as set forth above.  Also, since the metal skeleton as suggested by Ku is embedded, it appears the pivotal portions and grip portions of the modified yoke levers of Amano would still be of resin or at least partially of resin where joined to the main lever, movable covers and blade rubber.
	With respect to claim 8, as Ku suggests both horizontal (63) and upright (62) metal portions for the skeleton to provide strength where needed within the plastic outer layer, such a structure when embedded within the yoke lever of Amano would provide for both the plate-shaped portion and upright wall portion as claimed.  It would be obvious to one of skill in the art to provide such metal portions where needed, including as claimed, when optimizing the structural integrity of the particular lever such reinforcing metal is provided within.

Allowable Subject Matter

Claims 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
13 January 2022